DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-7, drawn to a molded article having a roughened region with an average roughness of 4.4 m or higher.
Group II, claims 8, 9 and 11-13, drawn to a method of making a molded article by injection molding.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: The molded article of Group I requires the presence of a roughened region in the article while the article resulted from the method of group II does not include such roughened region.  In addition, the molded article of group I does not appear to be a direct result of the injection molding of group II.  
During a telephone conversation with Applicant’s Representative, John Chau, on February 23, 2022, a provisional election was made with traverse to prosecute the invention of group I, claims 1-7.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 8, 9 and 11-13 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uemoto (US 2015/0179323).
	Claim 1:  Uemoto teaches a molded article comprising a composite material of magnetic powder and binding resin (Uemoto, para. 0015-0016); the magnetic powder is soft magnetic powder (Umemoto, para. 0036).  Uemoto does not describe a roughened region of the article; however, Uemoto teaches that the article is formed by injection oC or more (Uemoto, para. 0050); therefore, resin would significantly contrast upon molding due to the large difference in temperature between the molten resin and the mold and thus the powder in the molding composition rises to the surface and cause roughened region(s).  This fact is acknowledged in the instant specification in paragraph 0035.  As the resin contracts, the powder rises to the surface and thus forms roughened region(s) on the surface wherein the size of the roughness necessarily assumes the size of the particles in the resin.  And because the average particle size of the magnetic powder is from 5 to 100 m (Uemoto, para. 0042), it is expected that the surface roughness would at least be 5 m, which is within the claimed range of 4.4 m or more.  
	Claims 2 and 3:  As stated above, because of the contraction of the resin in the mold causing the magnetic powder to rise to the surface, the roughened region(s) is expected to form on the peripheral and interlinkage surfaces.
	Claim 6:  Uemoto teaches the average particle size of the magnetic powder being 5 to 100 mm (Uemoto, para. 0042) which is well within the claimed range of 5 to 300 m.
	Claim 7:  Uemoto teaches a reactor (i.e. inductor) comprising a coil arranged around a magnetic core wherein the magnetic core includes the molded article discussed in claim 1 above (Uemoto, para. 0096)
	


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Uemoto.
	Claim 4: Uemoto teaches composite material comprising soft magnetic powder that is made of Fe-based alloy containing silicon (Uemoto, para. 0036).  Although Uemoto does not report the concentration of the Fe-based alloy in the magnetic powder, the optimal amount of the alloy in the magnetic powder would have been obvious through routine experimentation because Applicant has not stated whether the amount as claimed yields unexpected results or is critical in solving any particular problem. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). Alternatively, one would have been motivated to control It has been held that it is not inventive to discover the optimum or workable ranges of result- effective variables by routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See also In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980).

	Claim 5:  The composite material comprises from 80 to 95wt% of the magnetic powder which overlaps the claimed range of 30 to 80 vol%.  It has been held that the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time of the invention to have selected the overlapping portion of the range disclosed by the prior art because overlapping ranges have been held to be a prima facie case of obvious.  See In re Malagari, 182 U.S.P.Q 549. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA (Holly) LE whose telephone number is (571)272-1511. The examiner can normally be reached Monday to Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOA (Holly) LE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        



February 24, 2022